DETAILED ACTION
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 21-40 are allowed. 
1. Claims 21-27: The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of manufacturing a semiconductor device comprising: a first structure comprising a temporary support material, an interposer comprising an interposer conductive material, and an interposer dielectric material, coupling a die to a first side of the interposer utilizing a first plurality of conductive bumps, removing the temperature support material from the first structure to reveal a second side of the interposer, and coupling a second plurality of conductive bumps to the second side of the interposer. 
2. Claims 28-35: The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of manufacturing a semiconductor device comprising: an interposer comprising an interposer conductive material, an interposer dielectric material, and an under bump metallization (UBM), coupling a die to a first side of the interposer utilizing a first plurality of conductive bumps, coupling a second plurality of conductive bumps to a second side of the interposer, where the coupling the second plurality of conductive bumps comprises coupling each conductive bump of the second plurality of conductive bumps to a respective part of the under bump metallization.
3. Claims 36-40: The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a package substrate comprising a top substrate side and a bottom substrate side, a first signal distribution structure comprising a top side, a bottom side couple to the top surface side, wherein the first signal distribution structure is a multi-layer signal distribution structure, the first signal distribution structure is laterally narrower than the package substrate, and the first signal distribution structure is an only multi-layer signal distribution structure directly coupled to the top substrate side, a first die couples to the top side, and a second die coupled to the top side. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818